department of the treasury washington d c internal_revenue_service commissioner tax_exempt_and_government_entities_division pec u i l xxxkxxkxkxxkxkxxkxkxkxkxkxkxkxkxkxkkxxx xxxxxxxxxxkxkxxxkxkxkxxxxxkxkx xxxxxxkxkxxxkkxkxkxkxxkxkxkxkkxxkxk legend l q q l tep pats cta taxpayer a kkh kkh xk kaa kahka kai ira x xxxxxxxxxxxxxxxxxxxxxxxxxxaxak bank b bank c xxxxxxxaxxxaxaxxxaxaaxxaxaaaaxak xxxxxxxxxxxxxxxxxxxxxxxxxxaxxx amount d xxxxkaxkxakanaaxakaraaxakakkk amount e xxxxxxxxxxaxxxaxxxaxxxxxaxxaxkax amount g - xxxxxxxxxxxxxxxxxxxxxxxxaxxax individual f xxxxxxxxxxxxxxxxxxxxxxxxxxxak dear xxxxxxxx this letter is in response to your letter dated 000xxxxxxx as supplemented by correspondence dated xxxxxxxxx and xxxxxxxx submitted by you in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request you assert that your failure to accomplish a rollover of amount e into an ira within the 60-day period prescribed by sec_408 of the code was due to an error committed by individual f of bank c you further assert that you relied on the statement of individual f of bank c who mistakenly advised you that the retirement_funds could be removed for 90-days without penalty you state that you maintained ira x with bank b on xxxxxxxxx you withdrew amount d from ira x and subsequently deposited the funds at bank c you further state that you withdrew amount d from ira x based on the prediction that bank b would fail and you were afraid of losing your savings you assert that at bank c you spoke with individual f who told you that it was 90-days to rollover the retirement_funds into a rollover ira without penalty and advised you that you had days to evaluate the financial stability of bank b you assert that you relied upon individual f’s statement that amount d could be rolled over into a rollover account within days you state that while amount d was in bank c a small portion of it totaling amount g was used for business purposes for less than days to reduce interest_expense on the bank credit line you further state that on 00xxxxxxxx you deposited amount d to a sep- ira account with bank b when its financial condition subsequently improved you also state that you learned about the day rollover requirement when you received a notice from the internal_revenue_service on xxxxxxxxxxx in an email dated xxxxxxxxxxxx individual f of bank c admitted his error of advising taxpayer a incorrectly about the period required for a valid rollover based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount e from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of day after the date on which the such individual not later than the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable - control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including _ errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you is consistent with your assertion that your failure to accomplish a rollover of amount e was caused by your reliance on individual f's false statement about the time period required for a valid rollover in an email dated x0 0000ooxxxxxx individual f acknowledged his mistake in advising taxpayer a improperly about the timing of making a valid rollover therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e from ira x provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the service will treat the contribution of amount e to a sep-ira account with bank b as a rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations - which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions concerning this ruling please contact xooooxxkxxxxxx se t ep ra t3 at xxxxxxxxxxxxxxx enclosures deleted copy of letter_ruling notice d yours rances v sloan employee_plans technical group
